Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 1 of 16 PageID 1047




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


  PATRICE C. FLEMING,

                       Plaintiff,

  v.                                                         Case No. 3:19-cv-1466-JRK

  ANDREW M. SAUL,
  Commissioner of Social Security,

                       Defendant.


                                OPINION AND ORDER1

                                         I.   Status

         Patrice C. Fleming (“Plaintiff”) is appealing the Commissioner of the

  Social Security Administration’s (“SSA(’s)”) final decision denying her claim for

  disability insurance benefits (“DIB”). Plaintiff’s alleged inability to work is the

  result of a “knee condition,” a torn rotator cuff, carpal tunnel in both hands, and

  high blood pressure. See Transcript of Administrative Proceedings (Doc. No. 13;

  “Tr.” or “administrative transcript”), filed April 21, 2020, at 73-74, 84-85, 208

  (capitalization and emphasis omitted). Plaintiff filed an application for DIB on




         1
                 The parties consented to the exercise of jurisdiction by a United States
  Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
  (Doc. No. 12), filed April 21, 2020; Reference Order (Doc. No. 15), entered April 23, 2020.
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 2 of 16 PageID 1048




  December 6, 2016,2 alleging an onset disability date of September 12, 2016. Tr.

  at 168. The application was denied initially, Tr. at 72, 73-82, 83, upon

  reconsideration, Tr. at 84-95, 96, 97, and upon “informal remand,” Tr. at 98; see

  Tr. at 709-23, 724.

         On January 8, 2019, an Administrative Law Judge (“ALJ”) held a

  hearing, during which he heard testimony from Plaintiff, who was represented

  by counsel, and a vocational expert (“VE”). See Tr. at 35-71. Plaintiff was fifty-

  four years old at the time of the hearing. Tr. at 41. On March 6, 2019, the ALJ

  issued a Decision finding Plaintiff not disabled through the date of the Decision.

  See Tr. at 15-25.

         Thereafter, Plaintiff sought review of the Decision by the Appeals

  Council. See Tr. at 165. The Appeals Council received additional evidence in the

  form of a brief authored by Plaintiff’s counsel and medical records from

  Plaintiff’s treating orthopedic physician (spanning January 28, 2019 to March

  11, 2019). Tr. at 2, 4, 5; see Tr. at 296-97 (brief); Tr. at 31-34 (medical records).3

  On October 30, 2019, the Appeals Council denied Plaintiff’s request for review,

  Tr. at 1-3, thereby making the ALJ’s Decision the final decision of the


         2
                  Although actually completed on December 6, 2016, see Tr. at 168, the protective
  filing date of the application is listed elsewhere in the administrative transcript as November
  30, 2016, see, e.g., Tr. at 73.

         3
                The Appeals Council did not designate the medical records as an exhibit. See
  Tr. at 2.

                                               -2-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 3 of 16 PageID 1049




  Commissioner. On December 20, 2019, Plaintiff commenced this action under

  42 U.S.C. § 405(g) by timely filing a Complaint (Doc. No. 1), seeking judicial

  review of the Commissioner’s final decision.

        On appeal, Plaintiff makes two arguments: 1) the ALJ “erred in relying

  primarily on the opinions of the state agency [medical consultants] in

  formulating [Plaintiff’s] residual functional capacity [(‘RFC’)] even though their

  opinions were issued prior to [Plaintiff’s] left shoulder decline that was

  accelerated by the need for crutches and a walker after her right total knee

  replacement in January 2018”; and 2) “[t]he Appeals Council erred in failing to

  remand this matter to the [ALJ] for consideration of new and material

  evidence”: specifically, the medical records from Plaintiff’s orthopedic physician

  that in part show Plaintiff “underwent left shoulder reconstructive surgery five

  weeks before the [ALJ] denied her case.” Plaintiff’s Brief (Doc. No. 17; “Pl.’s

  Br.”), filed June 22, 2020, at 8, 13 (emphasis omitted); see also Pl.’s Br. at 1. On

  September 21, 2020, Defendant filed a Memorandum in Support of the

  Commissioner’s Decision (Doc. No. 20; “Def.’s Mem.”) addressing Plaintiff’s

  arguments. After a thorough review of the entire record and consideration of

  the parties’ respective memoranda, the undersigned finds that the

  Commissioner’s final decision is due to be affirmed.




                                          -3-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 4 of 16 PageID 1050




                                  II.   The ALJ’s Decision

         When determining whether an individual is disabled, 4 an ALJ must

  follow the five-step sequential inquiry set forth in the Code of Federal

  Regulations (“Regulations”), determining as appropriate whether the claimant

  (1) is currently employed or engaging in substantial gainful activity; (2) has a

  severe impairment; (3) has an impairment or combination of impairments that

  meets or medically equals one listed in the Regulations; (4) can perform past

  relevant work; and (5) retains the ability to perform any work in the national

  economy. 20 C.F.R. § 404.1520; see also Phillips v. Barnhart, 357 F.3d 1232,

  1237 (11th Cir. 2004). The claimant bears the burden of persuasion through

  step four, and at step five, the burden shifts to the Commissioner. Bowen v.

  Yuckert, 482 U.S. 137, 146 n.5 (1987).

         Here, the ALJ followed the five-step sequential inquiry. See Tr. at 17-25.

  At step one, the ALJ determined Plaintiff “has not engaged in substantial

  gainful activity since September 12, 2016, the alleged onset date.” Tr. at 17

  (emphasis and citation omitted). At step two, the ALJ found that Plaintiff “has

  the following severe impairments: reconstructive surgeries of weightbearing

  joints; disorders of the muscle, ligament, and fascia; diabetes mellitus; essential


         4
                “Disability” is defined in the Social Security Act as the “inability to engage in
  any substantial gainful activity by reason of any medically determinable physical or mental
  impairment which can be expected to result in death or which has lasted or can be expected
  to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
  1382c(a)(3)(A).

                                                -4-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 5 of 16 PageID 1051




  hypertension;    obesity;   carpal   tunnel    syndrome,     status-post    surgery;

  hyperlipidemia; and thyroid disorder.” Tr. at 17 (emphasis and citation

  omitted). At step three, the ALJ ascertained that Plaintiff “does not have an

  impairment or combination of impairments that meets or medically equals the

  severity of one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P,

  Appendix 1.” Tr. at 19 (emphasis and citation omitted).

        The ALJ determined that Plaintiff has the following RFC:

        [Plaintiff can] perform light work as defined in 20
        [C.F.R. §] 404.1567(b) except [Plaintiff] can frequently reach
        overhead to the left. She can handle and finger frequently.
        [Plaintiff] can climb ramps and stairs occasionally but never climb
        ladders, ropes, or scaffolds; she can stoop occasionally, but never
        kneel, crouch, or crawl. [Plaintiff] can occasionally be exposed to
        vibration.

  Tr. at 19 (emphasis omitted).

        At step four, the ALJ found that Plaintiff “is capable of performing past

  relevant work as a Grocery Clerk . . . .” Tr. at 23 (emphasis omitted). The ALJ

  then made alternative findings at step five. Tr. at 23-25. After considering

  Plaintiff’s age (“52 years old . . . on the alleged disability date”), education (“at

  least a high school education”), work experience, and RFC, the ALJ relied on

  the VE’s testimony and found that “there are other jobs that exist in significant

  numbers in the national economy that [Plaintiff] also can perform,” such as

  “Ticket Seller,” “Office Helper,” and “Parking Lot Cashier.” Tr. at 23-24. The

  ALJ concluded Plaintiff “has not been under a disability . . . from September 12,


                                          -5-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 6 of 16 PageID 1052




  2016[ ] through the date of th[e D]ecision.” Tr. at 25 (emphasis and citation

  omitted).

                            III.   Standard of Review

        This Court reviews the Commissioner’s final decision as to disability

  pursuant to 42 U.S.C. § 405(g). Although no deference is given to the ALJ’s

  conclusions of law, findings of fact “are conclusive if . . . supported by

  ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)

  (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial

  evidence is something ‘more than a mere scintilla, but less than a

  preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

  (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

  evidence standard is met when there is “such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

  (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

  Berryhill, 139 S.Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec.,

  959 F.3d 1042, 1045 (11th Cir. 2020) (citation omitted). It is not for this Court

  to reweigh the evidence; rather, the entire record is reviewed to determine

  whether “the decision reached is reasonable and supported by substantial

  evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

  omitted). The decision reached by the Commissioner must be affirmed if it is

  supported by substantial evidence—even if the evidence preponderates against

                                        -6-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 7 of 16 PageID 1053




  the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

  1158-59 (11th Cir. 2004) (per curiam).

                                      IV.   Discussion

         As noted above, Plaintiff challenges the ALJ’s reliance on the opinions of

  the state agency medical consultants and the Appeals Council’s failure to

  remand the matter for consideration of new evidence. These arguments are

  addressed in turn below.

  A.   Opinions of State Agency Medical Consultants

         1.   Parties’ Arguments

         Plaintiff contends the ALJ erred in giving great weight to the opinions of

  the state agency medical consultants: James G. Brown Ph.D., dated April 14,

  2017; Bettye Stanley, D.O., dated April 15, 2017; Ryan Mendoza, Ph.D., dated

  April 12, 2018; and Jay Shaw, M.D., dated April 18, 2018. See Pl.’s Br. at 11-

  13;5 Tr. at 89-90 (Dr. Brown); Tr. at 90-95 (Dr. Stanley); Tr. at 709-23 (Dr.

  Mendoza); Tr. at 724 (Dr. Shaw). According to Plaintiff, these opinions “were

  based on [Plaintiff’s] left shoulder’s status prior to 2018” because none of the

  state agency medical consultants had the opportunity to review “2018 progress

  notes.” Pl.’s Br. at 9; see also id. at 11.




         5
               Although Plaintiff does not name Dr. Brown or Dr. Mendoza in her Brief, she
  faults the ALJ’s assessment of the state agency medical consultants’ opinions, and as
  summarized below, the ALJ assessed the opinions of all four state agency medical consultants.

                                              -7-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 8 of 16 PageID 1054




         Responding, Defendant asserts that “[n]othing in the evidence before the

  ALJ that was not before the state agency [medical consultants] undermines the

  limitations opined by the state agency [medical consultants] or undermines the

  limitations included in the RFC.” Def.’s Mem. at 7 (citation omitted). According

  to Defendant, “the subsequent notes indicate some complaints of pain, but

  control of the pain for months at a time with injections and full or nearly full

  range of motion.” Id. (citation omitted).

         2.   Applicable Law6

         The Regulations establish a hierarchy among medical opinions 7 that

  provides a framework for determining the weight afforded each medical

  opinion. See 20 C.F.R. § 404.1527. Essentially, “the opinions of a treating

  physician are entitled to more weight than those of a consulting or evaluating

  health professional,” and “[m]ore weight is given to the medical opinion of a




         6
                On January 18, 2017, the SSA revised the Rules regarding the evaluation of
  medical evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to
  Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844-01, 5,844 (January
  18, 2017); see also 82 Fed. Reg. 15,132 (Mar. 27, 2017) (amending and correcting the final
  Rules published at 82 Fed. Reg. 5,844-01). Because Plaintiff filed her claim before that date,
  the undersigned cites the Rules and Regulations that are applicable to the date the claim was
  filed.

         7
                 “Medical opinions are statements from physicians or other acceptable medical
  sources that reflect judgments about the nature and severity of [a claimant’s] impairment(s),
  including [the claimant’s] symptoms, diagnosis and prognosis, what [the claimant] can still do
  despite impairment(s), and [the claimant’s] physical or mental restrictions.” 20 C.F.R.
  § 404.1527(a)(1); see also 20 C.F.R. § 404.1502 (defining “[a]cceptable medical sources”); 20
  C.F.R. § 404.1513(a).

                                               -8-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 9 of 16 PageID 1055




  source who examined the claimant than one who has not.” Schink v. Comm’r of

  Soc. Sec., 935 F.3d 1245, 1259, 1260 n.5 (11th Cir. 2019). Further, “[n]on-

  examining physicians’ opinions are entitled to little weight when they

  contradict opinions of examining physicians and do not alone constitute

  substantial evidence.” Id. at 1260 (citing Sharfarz v. Bowen, 825 F.2d 278, 280

  (11th Cir. 1987) (per curiam)). The following factors are relevant in determining

  the weight to be given to a physician’s opinion: (1) the “[l]ength of the treatment

  relationship and the frequency of examination”; (2) the “[n]ature and extent of

  [any] treatment relationship”; (3) “[s]upportability”; (4) “[c]onsistency” with

  other medical evidence in the record; and (5) “[s]pecialization.” 20 C.F.R.

  § 404.1527(c)(2)-(5); see also 20 C.F.R. § 404.1527(f); Walker v. Soc. Sec. Admin.,

  Comm’r, 987 F.3d 1333, 1338 (11th Cir. 2021); McNamee v. Soc. Sec. Admin.,

  164 F. App’x 919, 923 (11th Cir. 2006) (citation omitted) (stating that

  “[g]enerally, the opinions of examining physicians are given more weight than

  those of non-examining physicians[;] treating physicians[’ opinions] are given

  more weight than [non-treating physicians;] and the opinions of specialists are

  given more weight on issues within the area of expertise than those of non-

  specialists”).

        An ALJ is required to consider every medical opinion. See 20 C.F.R.

  § 404.1527(c) (stating that “[r]egardless of its source, we will evaluate every

  medical opinion we receive”). While “the ALJ is free to reject the opinion of any

                                         -9-
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 10 of 16 PageID 1056




  physician when the evidence supports a contrary conclusion,” Oldham v.

  Schweiker, 660 F.2d 1078, 1084 (5th Cir. 1981) (citation omitted); see also 20

  C.F.R. § 404.1527(c)(2), “the ALJ must state with particularity the weight given

  to different medical opinions and the reasons therefor,” Winschel v. Comm’r of

  Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citing Sharfarz, 825 F.2d at

  279); Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005); Lewis v.

  Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

         3.   Analysis

         After summarizing the evidence of record, see Tr. at 20-23, the ALJ stated

  he gave “great weight” to the opinions of Dr. Brown and Dr. Stanley, finding

  that they were “consistent with and supported by subsequent opinions” from

  Dr. Mendoza and Dr. Shaw. Tr. at 22-23.8 The ALJ also gave “great weight” to

  Dr. Mendoza’s and Dr. Shaw’s opinions. Tr. at 23.

         The undersigned finds no error in the ALJ’s assessment of the above

  opinions. The Decision makes clear that the ALJ did not rely solely on the

  opinions of the state agency medical consultants and that he considered the

  evidence as a whole. The ALJ discussed the evidence of record—including

  evidence postdating the opinions—and permissibly found that the state agency



         8
                 The ALJ did not refer to the state agency medical consultants by name, but he
  cited the exhibits containing their opinions. Tr. at 22 (citing Exhibit 4A); Tr. at 84-95 (Exhibit
  4A, containing the opinions of Dr. Brown and Dr. Stanley); Tr. at 23 (citing Exhibits 13F and
  14F); Tr. at 709-723 (Exhibit 13F, containing the opinions of Dr. Mendoza); Tr. at 724 (Exhibit
  14F, containing the opinions of Dr. Shaw).

                                                - 10 -
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 11 of 16 PageID 1057




  medical consultants’ opinions were consistent with the evidence. Tr. at 20-23;

  see Oldham, 660 F.2d at 1084. The evidence postdating the opinions does not

  undermine the substantial evidence supporting the ALJ’s Decision. See, e.g.,

  Tr. at 868 (March 2018 treatment note indicating Plaintiff had full range of

  motion “without restriction” in her cervical spine and her “[l]eft shoulder exam

  identifies mild weakness in her rotator cuff exam but this is minimal, 4+/5”);9

  Tr. at 867 (September 2018 treatment note indicating that Plaintiff had been

  “com[ing] in intermittently for cortisone injections” for her left shoulder and

  that “[t]he last one was in March[ and] lasted up until 2 months ago”). To the

  extent Plaintiff relies on her subjective symptoms to argue the ALJ’s

  assessment of the state agency medical consultants’ opinions is not supported

  by substantial evidence, see Pl.’s Br. at 11-13, the ALJ found that Plaintiff’s

  subjective complaints were “not entirely consistent with the medical evidence

  and other evidence in the record,” Tr. at 20, and Plaintiff does not challenge this

  finding.

  B.   Appeals Council Evidence

         1.   Parties’ Arguments

         Plaintiff contends the ALJ erred in declining to remand the matter to the

  ALJ for consideration of new evidence (the new medical records from Plaintiff’s

  treating orthopedic physician) that was in “clear conflict with the ALJ’s


         9
               The March 2018 treatment note postdates only Dr. Brown’s and Dr. Stanley’s
  opinions.

                                          - 11 -
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 12 of 16 PageID 1058




  assumption [ ]that [Plaintiff’s] left shoulder condition was under good control[.]”

  Pl.’s Br. at 15. Responding, Defendant argues the Appeals Council

  appropriately declined to remand the matter because the evidence submitted to

  the Appeals Council would not have “changed the administrative result.” Def.’s

  Mem. at 9.

        2.   Applicable Law

        When the Appeals Council is presented with evidence that was not before

  the ALJ, the Appeals Council must consider the evidence if it is “new, material,

  and relates to the period on or before the date of the hearing decision, and there

  is a reasonable probability that the additional evidence would change the

  outcome of the decision.” 20 C.F.R. § 404.970(a)(5). In addition, a claimant must

  show good cause for submitting new evidence to the Appeals Council. See 20

  C.F.R. § 404.970(b).

        Evidence may be chronologically relevant even if it postdates the ALJ’s

  decision. See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1322

  (11th Cir. 2015). In Washington, for instance, the United States Court of

  Appeals for the Eleventh Circuit held that an examining psychologist’s opinions

  were chronologically relevant “even though [the psychologist] examined [the

  claimant approximately seven] months after the ALJ’s decision.” Id. This was

  because the psychologist reviewed the claimant’s treatment records from the

  period before the ALJ’s decision; because the claimant told the psychologist he


                                         - 12 -
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 13 of 16 PageID 1059




  had suffered from the conditions at issue “throughout his life” (which obviously

  would include the relevant time period); and because there was “no assertion or

  evidence” that the claimant’s condition worsened “in the period following the

  ALJ’s decision.” Id.

        In Stone v. Soc. Sec. Admin., 658 F. App’x 551, 553 (11th Cir. 2016), on

  the other hand, the Court found that newly submitted medical records were not

  chronologically relevant. In doing so, the Court observed that the circumstances

  were “significantly different” from those in Washington because the new records

  in Stone “demonstrate[d] a worsening” of the relevant symptoms after the ALJ’s

  decision. Id. at 554. Similarly, in Hargress v. Soc. Sec. Admin., Comm’r, 883

  F.3d 1302, 1309-10 (11th Cir. 2018), the Court found that progress notes

  postdating the ALJ’s decision did “not relate to the period before the

  ALJ’s . . . decision” and “nothing in these new medical records indicates the

  doctors considered [the claimant’s] past medical records or that the information

  in them relates to the period at issue, which materially distinguishes this case

  from Washington.” Hargress, 883 F.3d at 1309-10. Further, the Court found

  that a treating physician’s opinion postdating the ALJ’s decision was not

  chronologically relevant because, even though the physician opined that the

  limitations dated back to 2013 (prior to the ALJ’s decision), “nothing in the form

  [completed by the physician] or any other documents indicated that [the

  physician] evaluated [the claimant’s] past medical records when forming that

                                        - 13 -
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 14 of 16 PageID 1060




  opinion,” and the physician “did not treat [the claimant] in 2013.” Id. at 1310.

         At the end of the day, although the Appeals Council is “not required to

  give a . . . detailed explanation or to address each piece of new evidence

  individually,” id. at 1309 (citing Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d

  780, 784 (11th Cir. 2014)), if the Appeals Council “erroneously refuses to

  consider evidence, it commits legal error and remand is appropriate,”

  Washington, 806 F.3d at 1320.10

         3.   Analysis

         In requesting review of the Decision by the Appeals Council, Plaintiff

  submitted medical records from Plaintiff’s treating orthopedic physician: a

  January 28, 2019 surgery report and two follow-up treatment notes (dated

  March 11, 2019 and February 11, 2019). See Tr. at 2, 31-34.11 The Appeals



         10
                  By contrast, if the Appeals Council actually considers evidence first presented
  to it but denies review, different standards apply. If a claimant challenges the Appeals
  Council’s denial in that instance, a reviewing court must determine whether the new evidence
  renders the denial of benefits erroneous. See Mitchell, 771 F.3d at 784-85 (citing Ingram v.
  Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir. 2007)); see also Coleman v. Comm’r
  of Soc. Sec., 454 F. App’x 751, 754 (11th Cir. 2011) (citation omitted) (noting that “[t]he Appeals
  Council may deny review if the new evidence does not show the ALJ’s decision to be
  erroneous”). In other words, a claimant seeking remand under sentence four of 42 U.S.C.
  § 405(g), “must show that, in light of the new evidence submitted to the Appeals Council, the
  ALJ’s decision to deny benefits is not supported by substantial evidence in the record as a
  whole.” Timmons v. Comm’r of Soc. Sec., 522 F. App’x 897, 902 (11th Cir. 2013) (unpublished)
  (citing Ingram, 496 F.3d at 1266-67); see also Mitchell, 771 F.3d at 785.

         11
                In her Brief, Plaintiff initially states she submitted to the Appeals Council
  “several months of progress notes and a left shoulder reconstructive surgery report dated just
  five weeks before the [Decision].” Pl.’s Br. at 13. However, the administrative transcript, as
  well as Plaintiff’s discussion of the evidence in her Brief, shows that she submitted only two
  treatment notes and the surgery report. See Tr. at 2, 31-34; Pl.’s Br. at 14.

                                                - 14 -
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 15 of 16 PageID 1061




  Council found that “this evidence does not show a reasonable probability that it

  would change the outcome of the [D]ecision,” Tr. at 2, and evidently declined to

  consider it.

        Upon review, the undersigned agrees with the Appeals Council that there

  is no reasonable probability that the new medical records would change the

  outcome of the Decision. The surgery report merely describes the surgery

  performed on January 28, 2019. See Tr. at 33-34. The February 2019 treatment

  note indicates that Plaintiff was “[d]oing well without issues” and that her

  “[r]ange of motion [was] limited as expected.” Tr. at 32. The March 2019

  treatment note also states Plaintiff was “doing well” and “ha[d] no real

  complaints,” other than “still [having] some issues sleeping for the most part.”

  Tr. at 31. According to the note, “[t]his has been pretty much the way it has

  been for the last few weeks.” Tr. at 31. Plaintiff also reported “a lot of posterior

  pain due to capsulitis,” but Plaintiff’s capsulitis was found to be moderate. Tr.

  at 31. Plaintiff was given “weight restrictions of no more than 3 pounds,” offered

  a “corticosteroid injection in the posterior capsule to help with capsulitis,” and

  “[i]nstructed on icing techniques and modification of activity.” Tr. at 31. There

  is no indication that the weight restriction was a long-term one. Accordingly,

  the Appeals Council did not err in declining to remand the matter to the ALJ

  for consideration of the new medical records.




                                         - 15 -
Case 3:19-cv-01466-JRK Document 22 Filed 03/19/21 Page 16 of 16 PageID 1062




                                  V.   Conclusion

        After a thorough review of the entire record, the undersigned finds that

  the ALJ’s Decision is supported by substantial evidence. Accordingly, it is

        ORDERED:

        1.    The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), AFFIRMING the Commissioner’s final

  decision.

        2.    The Clerk is further directed to close the file.

        DONE AND ORDERED in Jacksonville, Florida on March 19, 2021.




  bhc
  Copies to:
  Counsel of Record




                                        - 16 -
